UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-6538


ANTHONY WASHINGTON,


                                                 Plaintiff - Appellant,


             versus



RUFUS FLEMING, Regional Director; J. HALSEY
HARRIS, Regional Obudsman; EDDIE L. PEARSON,
Chief Warden; DAVID B. EVERETT, Assistant
Warden of Operation and Security; JAMILLA F.
BURNEY, Assistant Warden of Housing and
Programs; RICK E. WHITE, Senior Counselor;
MICHAEL SHAWN EDWARDS, Chaplin; RUFUS C.
ROBINSON, Unit Manager; L. MURPHY, Grievance
Coordinator; SERGEANT PARHAM, Correctional
Officer;   MR.   APPEL,   Registered  Nurse;
LIEUTENANT HAMLETTE; JOHN DOE, IV; OFFICER
KELLY; SERGEANT TISCHLER,

                                                Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-02-778-2)


Submitted:    August 18, 2005                 Decided:   August 25, 2005


Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Anthony Washington, Appellant Pro Se. John David McChesney, RAWLS
& NCNELIS, PC, Richmond, Virginia; William W. Muse, Assistant
Attorney General, Philip Carlton Hollowell, OFFICE OF THE ATTORNEY
GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

               Anthony Washington appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.                  We have

reviewed the record and find no reversible error.               Accordingly, we

affirm    for    the     reasons   stated     by   the   district   court.      See

Washington v. Fleming, No. CA-02-778-2 (E.D. Va. filed Mar. 17,

2005 & entered Mar. 21, 2005).              We deny Washington’s motion for

appointment of counsel. We dispense with oral argument because the

facts    and    legal    contentions    are     adequately   presented     in   the

materials       before    the   court   and     argument   would    not   aid   the

decisional process.



                                                                          AFFIRMED




                                        - 3 -